Relator, by petition filed in this court, seeks a writ of mandamus commanding the respondent to appoint relator, as a member of the board of deputy state supervisors of elections in Scioto county, for which position relator claims to have been duly recommended by the Democratic executive committee of that county.
In answer to the petition, the respondent admits that he is state supervisor of elections, and that the Democratic executive committee of Scioto county is authorized to make such recommendation, *Page 396 
and denies all other allegations in the petition. The answer then sets out with much detail all of the papers and communications which have come to respondent from said Democratic executive committee, and from the various members thereof, in the form of resolutions, petitions, proxies, withdrawals of names from petitions, additional later recommendations, and still later withdrawals of names, and then avers that, after receiving all these communications, some of which had reference to the relator and some to one Don C. Stockham, a member of the Democratic executive committee, he appointed said Stockham as a member of said board.
After a very full examination of all the claims made by counsel on both sides, our conclusion is that it will serve no useful purpose to attempt to set out these various claims in detail; that the facts presented to the respondent did not clearly demand the appointment by him of the relator in preference to Stockham, the other candidate for the position. And the same thing might well be said of the situation, had the respondent determined to appoint the relator instead of appointing Stockham.
It is possible that some additional irregularities in procedure might have been indulged in by the committee as a body, and by its members when not sitting as a committee, but we are not impressed that anything out of the ordinary was purposely omitted.
The showing as made falls very far short of presenting a violation by the respondent of a clearly *Page 397 
defined duty such as calls for the issue of a writ of mandamus.
Writ denied.
MARSHALL, C.J., MATTHIAS, DAY, ALLEN, KINKADE and ROBINSON, JJ., concur.